Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed November 4, 2019 are pending in which claims 1 and 19-20 are in independent forms.  Examiner per request of applicant’s fist action request tried to contact the attorney of record Mr. Michael Brandt at (408) 4141-1212 (the number which is in the attorney’s record was not a valid number.  Also examiner tried the other attorney Brandt phone number (408) 642-8510 on 1/11/2022 at 1:55 PM but the number was not accepting message.   

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 9/30/2021 and 12/17/2021 have been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claims Objection
Claim 18 is objected because the claim includes two period, one at the end of claim and the second period is after limitation “modifying flagged parent nodes that have at least one unflagged child node to serve as a reference node in the first cache of transaction data.” Which 
    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Latrous et al. United States Patent Publication No. 2015/0032710.

As per claims 1 and 19-20:
Latrous et al. teach (One) or more non-transitory computer-readable media storing instructions, which, when executed by one or more hardware processors, cause (Par. 17): 
receiving, through a page of a user interface, a first request to change at least a first data object(Par. 9): The main database receiving changes to the data); 
generating, based on the first request, a first atomic transaction to modify the first data object in a database(Par. 40: The application programing interface (API) generates an atomic transaction to change and update data record stored in the database); 
before the first atomic database transaction has committed to the database(Par. 42: The set of changes in the atomic transaction maintained and a notification sent after a COMMIT is received from main database before committing  and confirming that these are all changes in the set):
receiving, through the page of the user interface, a second request to change at least a second data object(Par. 43: Receiving change data associated with the second change); 
generating, based on the second request, a second atomic transaction to modify the second object in the database (Par. 43 :  The publisher generates the atomic transaction, and formats the atomic transaction in a format that is interpretable by the client application and sends the atomic message to the client application); and 
executing the second atomic transaction independently of the first atomic transaction(Par. 9 and 56: (The method includes: receiving changes in main database, each change of set of changes has a transaction identifier (ID) associated with an atomic transaction; queuing, at the emitter, the received set of changes until a commit associated with the atomic transaction is received; and in response to receipt of the commit, sending a transaction notification from the emitter to a publisher, the transaction notification corresponding to all changes associated with the atomic transaction and having the same transaction ID (Par.9)) and (The instructions stored on the machine-readable medium can be executed by a processor or other suitable processing device (Par. 56))). 


Latrous et al. teach one or more non-transitory computer-readable media wherein the instructions further cause: 
updating the page of the user interface based on the first atomic transaction to indicate that the first atomic transaction is pending(Par. 34: (An atomic transaction is a set of changes which is pending. An atomic transaction starts when the main database sends a BEGIN statement and ends when the main database sends a COMMIT statement. A COMMIT statement indicates that a transaction has been successfully completed by the main database (i.e., all the individual changes of an atomic transaction are being permanently saved to the main database).  

As per claim 3:
Latrous et al. teach one or more non-transitory computer-readable, 
wherein the updated page includes a label for a first page region within the user interface that indicates that the first atomic transaction is pending (Par. 9: A set of changes in the main database, each change in the set of changes having a transaction identifier (ID) associated with an atomic transaction (the ID is the label for the pending atomic transaction) and would be pending until receipt of commit);
wherein a second page region does not include the label (Par. 18).
 
As per claim 4:
Latrous et al. teach one or more non-transitory computer-readable, 
wherein the updated page locks a set of one or more user interface objects of a first page region of the user interface page to prevent further changes from being submitted while the first atomic transaction is pending (Par. 34:  The emitter includes a trigger and an extension that receives database commit events from the main database.  The set of changes in atomic transaction are specified by a unique identifier (ID) and the atomic transaction would be in pending stage until database sends a BIGIN statement and ends when database sends COMMIT statement.  A COMMIT statement indicates that a transaction has been successfully completed by the main database); 
wherein a second set of one or more user interface objects of a second region of the user interface page are not locked, wherein the second set of one or more user interface objects are received through the second set of one or more user interface objects (Par. 40:  The first change adds the data object and when a second change received it would updates the newly added data object in the database).  

 As per claim 14:
Latrous et al. teach one or more non-transitory computer-readable,
wherein the instruction further cause generating a plurality of atomic transactions including the first atomic transaction responsive to the first request(Par. 18:  The main database receives a set of changes which each change in the set of changes having transaction identifier (ID) associated with atomic transaction); 
wherein changes are segmented into different atomic transactions based at least in part on rules registered with at least one page region of the page of the user interface(Par. 9:  receiving, at an emitter associated with the main database, a set of changes in the main database, each change in the set of changes having a transaction identifier (ID) associated with an atomic transaction; queuing, at the emitter, the received set of changes until a commit associated with the atomic transaction is received; and in response to receipt of the commit, sending a transaction notification from the emitter to a publisher, the transaction notification corresponding to all changes associated with the atomic transaction and having the same transaction ID).  
 
As per claim 15:
Latrous et al. teach one or more non-transitory computer-readable,
wherein the instructions further cause storing a respective link between each user interface object of a set of user interface objects on the page and one or more entity objects(Par. 31:  Database cache, that stores a copy of data stored in the database. In an example embodiment, the database cache stores a copy of a portion of the data stored in the database); 
wherein changes are segmented into different atomic transactions based at least in part on rules registered with at least one page region of the page of the user interface, at an emitter associated with the main database, a set of changes in the main database, each change in the set of changes having a transaction identifier (ID) associated with an atomic transaction; queuing, at the emitter, the received set of changes until a commit associated with the atomic transaction is received; and in response to receipt of the commit, sending a transaction notification from the emitter to a publisher, the transaction notification corresponding to all changes associated with the atomic transaction and having the same transaction ID).   
 

Latrous et al. teach one or more non-transitory computer-readable,
wherein the second atomic transaction is committed before the first atomic transaction(Par. 9:  Receiving database commit events from main database and emitter receives a BEGIN statement from the main database. The main database assigns a unique identifier, referred to herein as a transaction identifier (XID), to an atomic transaction. In an example embodiment, the XID is assigned in response to receipt of the BEGIN statement).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Latrous et al. United States Patent Publication No. 2015/0032710as applied to claims 1-4, 14-15, 17, and 19-20 in view of Shen United State Patent Publication No. 2006/0288173.



Latrous et al. do not explicitly disclose for the generating a first cache of transaction data for the first atomic transaction based on a hierarchical data.  However, Shen teaches one or more non-transitory computer-readable,
wherein the instructions further cause generating a first cache of transaction data for the first atomic transaction based on a hierarchical data representation associated with the page of the user interface (See Shen Par. 111:  The Symmetric multiprocessing (SMP) systems with varying cache hierarchies, atomic transactions can use multi-level caches. When a cache is used for atomic transactions, all of its high-level caches are preferably enhanced with proper support for atomic transactions).  
 Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Latrous et al. to have the generating a first cache of transaction data for the first atomic transaction based on a hierarchical data.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Latrous et al. and Shen before him/her, to modify the system of Latrous et al. to include the generating a first cache of transaction data for the first atomic transaction based on a hierarchical data of Shen, since it is suggested by Shen such that, the system includes at least one processor for executing at least one transaction, the at least one processor comprising a first processor for executing a first transaction of the at least one transaction, each of the at least one transaction comprising at least one memory access operation; a shared memory that can be accessed by the at least one processor; a first cache operatively associated with the first processor, wherein the first cache serves as a buffer between the first processor and the shared (See Shen Par. 12).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Latrous et al. United States Patent Publication No. 2015/0032710 in view of Shen United State Patent Publication No. 2006/0288173 as applied to claim 5 and further in view of Walker et al. United States Patent Publication No. 2019/0163632.

As per claim 6:
Latrous et al. as modified do not explicitly disclose for the generating the first cache of transaction data comprise instructions that cause filtering nodes from the hierarchical data.  However, Walker et al. teach one or more non-transitory computer-readable,
wherein the instructions for generating the first cache of transaction data comprise instructions that cause filtering nodes from the hierarchical data representation based at least in part on what data objects are linked to a page region through which the change to the first data object was submitted(See Walker et al. Par. 16: The cache hierarchy implements a cache coherence directory (CCD) to filter probes within the cache hierarchy, and in the event the processing node is one of a plurality of processing nodes of the system).  
 Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Latrous et al. and Shen to have the generating the first cache of transaction data comprise instructions that cause filtering nodes from the hierarchical data.  This modification would have been obvious because a  generating the first cache of transaction data comprise instructions that cause filtering nodes from the hierarchical data of Walker et al., since it is suggested by Walker et al. such that, for efficient data caching in a cache hierarchy having a page-based probe filter or other cache coherence directory. In accordance with some embodiments, the cache coherence directory tracks sets, or "pages", of contiguous cache lines, with each entry of a cache page directory configured to store status information for cached cache lines of a corresponding cache page(See Walker et al. Par. 11).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Latrous et al. United States Patent Publication No. 2015/0032710 in view of Shen United State Patent Publication No. 2006/0288173 as applied to claim 5 and further in view of Pande et al. United States Patent Publication No. 2008/0005332.
 
As per claim 8:
Latrous et al. as modified do not explicitly disclose for the locking one or more user interface objects.  However, Pande et al. teach one or more non-transitory computer-readable,
wherein the instructions further cause locking one or more user interface objects on the page of the user interface based at least in part on the first cache of transaction data(See Pande et al. Par. 147: When a transaction commits, it has to check atomically if anyone has written to where it wants to write and lock the location. When a transaction has obtained a lock on a memory location, any other transaction trying to write back its value to that zone will fail and have to either wait or retry).
 Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Latrous et al. and Shen to have the locking one or more user interface objects.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Latrous et al. and Shen and Pande et al. before him/her, to modify the system of combination of Latrous et al. and Shen to include the locking one or more user interface objects of Pande et al., since it is suggested by Pande et al. such that, the Software Transactional Memories (STMs) have been proposed in order to make parallel programs easier to develop and verify compared to conventional lock-based programming techniques (See Pande et al. Par. 121).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Latrous et al. United States Patent Publication No. 2015/0032710 in view of Shen United State Patent Publication No. 2006/0288173 as applied to claim 5 and further in view of Tokusho et al. United States Patent Publication No. 2009/0300017.

As per claim 9:
Latrous et al. as modified do not explicitly disclose for the locking one or more user interface objects on a second page for a different application flow based at least in part on the first cache of transaction data.  However, Tokusho et al. teach one or more non-transitory computer-readable,
wherein the instructions further cause locking one or more user interface objects on a second page for a different application flow based at least in part on the first cache of transaction data (See Tokusho et al. Par. 51: A database cache memory that is a memory area for the DBMS temporarily storing data during the transaction process, exclusion of database objects in a database) .  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Latrous et al. and Shen to have the locking one or more user interface objects on a second page for a different application flow based at least in part on the first cache of transaction data.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Latrous et al. and Shen and Tokusho et al. before him/her, to modify the system of combination of Latrous et al. and Shen to include the locking one or more user interface objects on a second page for a different application flow based at least in part on the first cache of transaction data of Tokusho et al., since it is suggested by Tokusho et al. such that, the transaction parallel control method, a database management system, and a program, and, more particularly, to a technology for preventing data loss when a prioritized transaction process is generated(See Tokusho et al. Par. 3).

Claims 10-13 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Latrous et al. United States Patent Publication No. 2015/0032710 as applied to claims 1-4, 14-15, 17, and 19-20 in view of Grzech et al. United State Patent No. 11,068,462.
 


Latrous et al. do not explicitly disclose for the first approval transaction to seek approval from a first set of one or more approvers to commit the change to the first data object to the database and the second atomic transaction includes a second approval transaction to seek approval from a second set of one or more approvers to commit the change to the second data object to the database; wherein the first set of one or more approvers are different than the second set of one or more approvers.  However Grzech et al. teach a computer readable storage medium, 
wherein the first atomic transaction includes a first approval transaction to seek approval from a first set of one or more approvers to commit the change to the first data object to the database and the second atomic transaction includes a second approval transaction to seek approval from a second set of one or more approvers to commit the change to the second data object to the database (See Grzech et al. ((Col. 9 Lines 63-65:  The data change request are in a form of atomic transaction), (Col. 11 lines 52-59:  Based on received transaction the audit database may record the identity of the approver and a time stamp indicating when and by who the approval was made. If approver denies the requested data change(s), the identity of approver may also be recorded in audit database, along with the reason for rejection and a time stamp indicating when the rejection was made)); 
wherein the first set of one or more approvers are different than the second set of one or more approvers(See Grzech et al. Col. 11 Lines 41-47:  The approver is not the same person as data change requestor).  
 Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Latrous et al. to have the first approval transaction to seek approval from a first set of one or more approvers to commit the change to the first data object to the database and the second atomic transaction includes a second approval transaction to seek approval from a second set of one or more approvers to commit the change to the second data object to the database; wherein the first set of one or more approvers are different than the second set of one or more approvers.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Latrous et al. and Grzech et al. before him/her, to modify the system of Latrous et al. to include the first approval transaction to seek approval from a first set of one or more approvers to commit the change to the first data object to the database and the second atomic transaction includes a second approval transaction to seek approval from a second set of one or more approvers to commit the change to the second data object to the database; wherein the first set of one or more approvers are different than the second set of one or more approvers of Grzech et al., since it is suggested by Grzech et al. such that, the SQL statement(s) is executed DBMS in a data commit mode as an atomic transaction, and the change results are applied to DBMS and the data change(s) may be captured in an audit log and may be stored in audit database(See Grzech Col. 11 Line 60–Col. 12 line 6). 
 
As per claim 11:
Latrous et al. as modified teach one or more non-transitory computer-readable,
wherein the first approval transaction includes sending a first notification to a first set of one or more users that have been authenticated as approvers in the first set of one or more approvers and the second approval transaction includes sending a second notification to a second set of one or more users that have been authenticated as approvers in the second set of one or more approvers (See Grzech et al. Col. 11 lines 41-51:  The audit database may receive information (notification) about the approver and determine if the approver is an authenticated user and is not the same person as requestor of change).  
 
As per claim 12:
Latrous et al. as modified teach one or more non-transitory computer-readable,
wherein the instructions further comprise preventing at least one change in the first approval transaction from being committed to the database responsive to at least one authorized approver denying the at least one change (See Grzech et al. Col. 3 lines 48-56:  The data change request which is transmitted by the requestor the data correction system after receiving change request process the received data change request(s), and send the processed data change request(s) to approver(s). Approver(s) may review the data change request(s), and approve or deny each data change request either individually or as a group).  
 
As per claim 13:
Latrous et al. as modified teach one or more non-transitory computer-readable,
wherein the first approval transaction passes through a first chain of approvers defined by a first approval process definition registered with a first region of the user interface page and the second approval transaction passes through a second chain of approvers defined by a second approval process definition registered with a second region of the user interface page (See Grzech et al. Col. 4 lines 20-36:  The data correction system receives data changes from requester(s) and communicates with the approver(s) for approval of the change submitted by requestors which the requestor(s) may provide users with an interface to network).  
  
As per claim 16:
Latrous et al. as modified teach one or more non-transitory computer-readable,
wherein the first data object is linked to one or more database objects through a primary key(See Grzech et al. Col. 7 lines 7-14:  The requestor may update one or more fields associated with primary key).  

Allowable Subject matter
	Claim 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staebler et al. United States Patent Publication No. 2010/0174694,
	Smith United States Patent No. 2019/0205244,
	Collins et al. United States Patent Publication No. 2018/0089299.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157